—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated May 23, 1994, which, upon a fact-finding order of the same court, dated May 13, 1994, made after a hearing, finding that the appellant had committted acts, which, if committed by an adult, would have constituted the crimes of murder in the second degree, robbery in the first degree, robbery in the second degree, attempted robbery in the first degree (two counts), attempted robbery in the second degree, and criminal possession of a weapon in the *514third degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for five years. The appeal brings up for review the fact-finding order dated May 13, 1994.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Copertino, Hart and Goldstein, JJ., concur.